       Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DORCAS AFFUL,                                  )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )       Case No:      2:19-CV-02578-CM-JPO
                                               )
STEVEN A. PRIDDLE, M.D.,                       )
DIANE F. WENDELKEN, A.P.R.N.,                  )
REBEKA WEBER, M.D., and                        )
WOMEN’S HEALTH GROUP, P.A. ,                   )
                                               )
               Defendants.                     )

         DEFENDANTS’ AMENDED ANSWER TO PLAINTIFF’S COMPLAINT

       COMES NOW, Defendants Steven Priddle, M.D., Diane Wendelken, A.P.R.N., Rebeka

Weber, M.D., and Women’s Health Group, P.A. (“Defendants”) and for their Amended Answer

to Plaintiff’s Complaint respond as follows:

       1.      Defendants are without sufficient information or knowledge at this time to either

admit or deny the allegations contained in paragraph 1 of Plaintiff’s Complaint and therefore deny

the same.

       2.      Defendants admit the allegations contained in paragraphs 2, 3, 4, and 5 of Plaintiff’s

Complaint.

       3.      In response to paragraph 6 of Plaintiff’s Complaints Defendants admit that the

individual Defendants are citizens of Kansas and Defendant Women’s Health Group, P.A. is a

business registered in Kansas. Defendants are without sufficient information or knowledge to either

admit or deny the remainder of the allegations contained in paragraph 6 of Plaintiff’s Complaint and

therefore deny the same.




                                                   1
       Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 2 of 6




       4.      In response to paragraphs 7, 8, 9, and 10 of Plaintiff’s Complaint these Defendants do

not challenge service of process or personal jurisdiction. Defendants specifically deny all claims

relating to tortious acts being committed in Kansas.

       5.      In response to paragraph 11 Defendants are without sufficient information or

knowledge at this time to either admit or deny the allegations relating to venue as they have no

confirmed information that would support plaintiff’s basis for diversity jurisdiction. Defendants

further specifically deny the claim that venue/place of trial is appropriate in Kansas City, Kansas.

Defendants affirmatively state that if this court has diversity jurisdiction over the action the proper

place of trial is Topeka, Kansas. All other allegations contained therein are denied as stated.

       6.      Defendants admit the allegation contained in paragraph 12 of Plaintiff’s Complaint.

       7.      In response to paragraph 13 of Plaintiff’s Complaint Defendants admit that Defendant

Steven Priddle, M.D. documented that there was a primary repair laceration that was repaired with a

3-O Vicryl subcuticular stitch. All other allegations contained therein are denied as stated.

       8.      Defendants admit the allegation contained in paragraph 14 of Plaintiff’s Complaint.

       9.      Defendants are without sufficient information or knowledge at this time to either

admit or deny the allegations contained in paragraph 15 of Plaintiff’s Complaint and therefore deny

the same.

       10.     In response to paragraph 16 of Plaintiff’s Complaint Defendants admit that plaintiff

was seen on October 17, 2017 by Defendant Diane Wendelken, A.P.R.N. at Women’s Health Group’s

office. The remainder of the allegations contained therein are denied as stated.

       11.     In response to paragraph 17 of Plaintiff’s Complaint Defendants admit that the note

for the encounter was reviewed and signed by Defendant Rebeka L Weber, M.D. on October 17,

2017. The remainder of the allegations contained therein are denied as stated.




                                                   2
        Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 3 of 6




        12.     In response to paragraph 18 of Plaintiff’s Complaint Defendants admit that plaintiff

was seen on November 15, 2017 by Defendant Diane Wendelken, A.P.R.N. at Women’s Health

Group’s office. Defendants specifically deny that there was any report of concern for fecal

incontinence by plaintiff at that time. Defendants further affirmatively state that it is documented at

this visit that plaintiff denied any problems with incontinence and her episiotomy/laceration was noted

to be well healed at that time. The remainder of the allegations contained therein are denied as stated.

        13.     In response to paragraph 19 of Plaintiff’s Complaint Defendants admit that the note

for the encounter was reviewed and signed by Defendant Rebeka L Weber, M.D. on November 15,

2017. The remainder of the allegations contained therein are denied as stated.

        14.     In response to paragraph 20 of Plaintiff’s Complaint Defendants admit that the

plaintiff was seen by Defendant Rebeka L Weber, M.D. on October 11, 2018 at Women’s Health

Group’s office, nearly a full year after plaintiff’s last visit to the office. Defendants further admit that

at that time “incontinence of feces” was noted as her primary assessment and that Dr. Weber

documented that she discussed with plaintiff that if she does conceive in the future a Primary Low-

Transverse Cesarean Section was recommended. All other allegations contained therein are denied

as stated.

        15.     In response to paragraph 21 of Plaintiff’s Complaint Defendants admit that Ms.

Wendelken was an employee of Women’s Health Group, P.A. during the timeframe alleged.

Defendants are without sufficient information or knowledge at this time to either admit or deny the

remaining allegations and therefore deny the same.

        16.     Defendants deny the allegations contained in paragraph 22 of Plaintiff’s Complaint as

stated and affirmatively state that no negligent, careless and reckless acts or omissions occurred.




                                                     3
        Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 4 of 6




                                                   COUNT I

        17.     In response to paragraph 23 of Plaintiff’s Complaint these Defendants incorporate

herein their responses set forth in paragraphs 1 through 16 above as if set forth more fully herein.

        18.     Defendants are without sufficient information or knowledge at this time to either

admit or deny the allegations regarding “at all times relevant” contained in paragraph 24 of Plaintiff’s

Complaint and therefore deny the same. Defendants admit that such a relationship existed at the times

of the contact with plaintiff as set forth in the medical records.

        19.     Defendants admit the allegation contained in paragraph 25 of Plaintiff’s Complaint

and affirmatively state that this duty was met by all Defendants at all times.

        20.     Defendants deny the allegations contained in paragraphs 26, 27, 28, and 29, of

Plaintiff’s Complaint, including all subparts thereto.

        21.     Defendants are without sufficient information or knowledge at this time to either

admit or deny the allegations contained in paragraph 30 of Plaintiff’s Complaint and therefore deny

the same.

        22.     Defendants deny the allegations contained in paragraphs 31 and 32 of Plaintiff’s

Complaint.

                                    AFFIRMATIVE DEFENSES

        COME NOW Defendants Steven Priddle, M.D., Diane Wendelken, A.P.R.N., Rebeka

Weber, M.D., and Women’s Health Group, P.A. and for their affirmative defenses state and allege:

        1. If the Plaintiff was injured or damaged in any way, all such injuries or damages being

denied by Defendants, then the actions or inactions of all persons or parties, whether named or




                                                    4
       Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 5 of 6




unnamed by way of Plaintiff’s Complaint should be compared for the purposes of establishing the

fault, if any, of Defendants.

        2. Defendants preserve the right upon further discovery to assert that Plaintiff failed to

mitigate her claimed damages or losses.

        3. Defendants assert all statutory limits upon damages.

       4. Defendants affirmatively reserve the right to assert such other and further affirmative

defenses that may be revealed through the process of discovery.


       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants request that

plaintiff take naught by her Complaint, and that Defendants be granted a dismissal or such other

and further relief as the Court deems just and equitable.




                                      Respectfully Submitted,

                                      LOGAN LOGAN & WATSON, L.C

                                      BY:     /s/     Jeff K. Brown
                                              ____________________________
                                              JEFF K. BROWN, #17662
                                              CHRISTOPHER H. LOGAN, #25031
                                              DAVID M. TYRRELL, #23600
                                              JOHN F. LOGAN, #28105
                                              8340 Mission Road, Suite 106
                                              Prairie Village, KS 66206
                                              T: (913) 381-1121/ F: (913) 381-6546
                                              Email: jbrown@loganlaw.com
                                                      clogan@loganlaw.com
                                                      dtyrrell@loganlaw.com
                                                      jlogan@loganlaw.com

                                              ATTORNEYS FOR DEFENDANTS




                                                 5
       Case 2:19-cv-02578-CM-JPO Document 19 Filed 12/17/19 Page 6 of 6




                               REQUEST FOR TRIAL BY JURY

       Defendants hereby requests a trial by jury in the above captioned cause in accordance with

the laws of the State of Kansas.



                                                   /s/   Jeff K. Brown
                                             ___________________________________
                                                   JEFF K. BROWN




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2019, I electronically filed the above

and foregoing with the Clerk of the Court by using the court’s e-filing system, which will send a

notice of electronic filing to the following counsel of record. The undersigned further states that

a copy of the above and foregoing was also forwarded via electronic mail to:

       David R. Morantz
       Shamberg, Johnson & Bergman, Chartered
       2600 Grand Boulevard, Suite 550
       Kansas City, MO 64108
       dmorantz@sjblaw.com

       ATTORNEY FOR PLAINTIFF



                                                           /s/   Jeff K. Brown
                                                     _________________________________
                                                           JEFF K. BROWN




                                                6
